United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         October 8, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-40337
                           Summary Calendar



MAURICE GREER,

                                      Plaintiff-Appellant,

versus

KENNETH BRAMHALL,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:00-CV-312
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Maurice Greer (“Greer”), currently Wisconsin prisoner

#280377 and formerly an inmate at the Bowie County Correctional

Center (“Bowie”) in Texarkana, Texas, appeals the district

court’s grant of summary judgment to Kenneth Bramhall

(“Bramhall”), a former officer at Bowie, on Greer’s 42 U.S.C.

§ 1983 claims.    Greer argues that the district court abused its

discretion by not considering his FED. R. CIV. P. 59(e) motion


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40337
                                 -2-

challenging the magistrate judge’s report and recommendation.

For the first time on appeal, Greer contends that the district

court abused its discretion by not ruling on his motion to compel

prior to granting Bramhall’s summary judgment motion.    Greer also

maintains that the district court erred by finding that his

injuries were de minimis and that he was injured because he did

not obey Bramhall’s orders.

     In his FED. R. CIV. P. 59(e) motion, Greer challenged the

magistrate judge’s findings that his injury was de minimis and

that he was injured because he did not obey Bramhall’s orders but

did not challenge the magistrate judge’s alternative findings

that Bramhall was entitled to official immunity from Greer’s

official capacity claims and qualified immunity from Greer’s

personal capacity claims.   As the magistrate judge’s alternative

findings on official and qualified immunity were sufficient, by

themselves, to support the grant of summary judgment to Bramhall,

Greer was not prejudiced by the failure of the district court to

consider his FED. R. CIV. P. 59(e) motion.   Thus, while the

district court should have considered Greer’s FED. R. CIV. P.

59(e) motion as timely objections to the magistrate judge’s

report and recommendation, the district court did not commit

reversible error.   See Kreimerman v. Casa Veerkamp, S.A., de

C.V., 22 F.3d 634, 646-47 (5th Cir. 1994).

     Greer’s motion to compel did not contain the required

certification that he had “in good faith conferred with the party
                            No. 03-40337
                                 -3-

failing to make the discovery.”   FED. R. CIV. P. 37(a)(2)(B).

Consequently, Greer was not prejudiced the district court’s

failure to rule on the motion to compel prior to granting summary

judgment to Bramhall.    As Greer suffered no prejudice, Greer has

not shown that the district court abused its discretion, no less

committed plain error.    See Marshall v. Norwood, 741 F.2d 761,

764 (5th Cir. 1984).

     We need not consider Greer’s remaining arguments.    Because

Greer has not challenged the district court’s rulings that

Bramhall was entitled to official and qualified immunity on

appeal, he has waived any such challenges.    See United States v.

Brace, 145 F.3d 247, 255 (5th Cir. 1998) (en banc).    The district

court’s rulings on official and qualified immunity are

sufficient, by themselves, to support the grant of summary

judgment to Bramhall.    Accordingly, the district court’s grant of

summary judgment to Bramhall is AFFIRMED.